Exhibit 10h (iii)
 
STOCK APPRECIATION RIGHT AGREEMENT
(Under the Kaman Corporation 2003 Stock Incentive Plan)




STOCK APPRECIATION RIGHT
[Name]
Expires on _____________
Exercisable for Cash


THIS AGREEMENT, made and entered into as of the ___ day of _____________, ____,
by and between KAMAN CORPORATION, a Connecticut corporation, with its principal
office in Bloomfield, Connecticut (the "Corporation"), and _______________ (the
"Participant");


W I T N E S S E T H:


WHEREAS, the Participant is a full-time salaried employee of the Corporation or
a subsidiary thereof, the term "subsidiary" being used herein as defined in the
Corporation's 2003 Stock Incentive Plan (the "Plan"); and


WHEREAS, the Corporation desires to give the Participant an opportunity to
receive stock appreciation rights pursuant to the Plan in consideration of and
on the terms and conditions stated in this Agreement;


NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements contained in this Agreement, the parties agree as follows:


1.  DEFINITIONS.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings ascribed to them in the Plan.


2.  GRANT OF STOCK APPRECIATION RIGHTS.  Subject to the terms and conditions set
forth in this Agreement, the Corporation grants to the Participant, effective
the day and year indicated above (the "Date of Grant"), stock appreciation
rights with respect to ________ shares of Class A common stock of the
Corporation (the "Stock" or "shares"), exercisable during the period commencing
on the Date of Grant and ending ten (10) years after the Date of Grant.  Such
right, which is referred to as a "Stock Appreciation Right" shall entitle the
Participant to receive an amount in cash having a value equal to the excess of
the closing price of the Stock on the NASDAQ Global Select Market on the most
recent trading day preceding the date of exercise on which sales of the Stock
occurred over the Base Price multiplied by the number of shares with respect to
which the Stock Appreciation Right shall have been exercised; provided that the
exercise of the Stock Appreciation Right is restricted as set forth in Section 3
of this Agreement.
 

--------------------------------------------------------------------------------


 
3.  TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHT.  The following terms and
conditions shall apply to the Stock Appreciation Right:


(a)  Base Price.  For purposes of this Stock Appreciation Right, the Fair Market
Value of a share of Stock on the Date of Grant, determined in accordance with
the Plan was $ ________ (the "Base Price").


(b)   Period of Stock Appreciation Right.  The Stock Appreciation Right granted
hereunder shall have a term of ten (10) years and one (1) day from the Date of
Grant; provided that this Stock Appreciation Right or the unexercised portion
thereof (to the extent exercisable on the date of termination of employment)
shall terminate, except as provided in subsection (e), at the close of business
on the day three (3) months following the date on which the Participant ceases
to be employed by the Corporation or a subsidiary, unless this Stock
Appreciation Right shall have already expired by its terms.


 (c)  Exercise of Stock Appreciation Right.  This Stock Appreciation Right shall
be exercisable with respect to _______ percent (___%) of such shares with
respect to which it is granted on March 1, 20__, and shall be exercisable as to
an additional _______ percent (___%) of such shares on March 1 of these
succeeding _______ (___) years, on a cumulative basis, so that such right, or
any unexercised portion thereof, shall be fully exercisable on and after March
1, 20__, provided that any portion of the Stock Appreciation Right that remains
unexercisable shall become exercisable in the event of a Change in Control, as
defined and subject to the conditions set forth in the Plan.  Except as provided
in subsection (e) of this section, the Participant may not exercise this Stock
Appreciation Right or any part thereof unless at the time of such exercise the
Participant shall be employed by the Corporation or a subsidiary, and shall have
been so employed continuously since the Date of Grant, except in leaves of
absence approved by the Committee, as defined in the Plan; provided, however,
that the Participant may exercise this Stock Appreciation Right to the extent
exercisable on the date of termination of such continuous employment during the
three (3) months following such termination unless this Stock Appreciation Right
shall have already expired by its terms. This Stock Appreciation Right shall be
exercised in the manner set forth in Section 4 of this Agreement by serving
written notice of exercise on the Corporation.  Any obligation of the
Corporation to pay the cash award as to which this Stock Appreciation Right is
being exercised shall be conditioned upon the Corporation's ability at nominal
expense to make such award in compliance with all applicable statutes, rules or
regulations of any governmental authority.  The Corporation may secure from the
Participant any assurances or agreements which the Committee, in its sole
discretion, shall deem necessary or advisable in order to comply with any such
statutes, rules or regulations.


(d)  Nontransferability.  This Stock Appreciation Right shall not be
transferable by the Participant otherwise than by will or the laws of descent
and distribution, and this Stock Appreciation Right shall be exercisable, during
the Participant's lifetime, only by the Participant.
 
2

--------------------------------------------------------------------------------


 
(e)  Death, Disability or Retirement of Participant.  In the event of the death,
disability or Retirement of the Participant while in the employ of the
Corporation or a subsidiary, this Stock Appreciation Right may be exercised
within the period of five (5) years succeeding the Participant's death,
disability or Retirement to the extent otherwise exercisable at the time of
exercise, unless this Stock Appreciation Right shall have already expired by its
terms.  In the event of the death of the Participant, this Stock Appreciation
Right may be so exercised by the person or persons designated in the
Participant's will for that purpose.  If no such person or persons are so
designated or if the Participant dies intestate, then this Stock Appreciation
Right may be exercised within said period by the legal representative or
representatives of the Participant's estate. In the event the Participant is
disabled, the term "disabled" meaning permanent or total disability as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended, while in
the employ of the Corporation or a subsidiary, this Stock Appreciation Right may
be exercised within such period either by the Participant or by the
Participant's legal representative, as the case may be.  As used in this
Agreement, the term “Retirement” means retirement in accordance with the terms
of the Corporation’s tax-qualified Employees’ Pension Plan.


(f)  Stockholder Rights.  This Stock Appreciation Right shall not entitle the
Participant to any rights as a stockholder of the Corporation with respect to
any of the shares to which it relates.


4.  MANNER OF EXERCISE.  This Stock Appreciation Right shall be exercised by
delivering to the Chief Financial Officer of the Corporation from time to time a
signed statement of exercise setting forth the number of shares with respect to
which the Participant wishes to exercise.  The Corporation may at its discretion
satisfy federal income tax withholding requirements by withholding a portion of
the award otherwise to be received as a result of the exercise of this Stock
Appreciation Right.


Within thirty (30) days of any such exercise of this Stock Appreciation Right in
whole or in part, the Corporation shall deliver to the Participant at the
principal office of the Corporation a check made payable to the Participant in
the amount of the excess of the closing price of the Stock on the NASDAQ Global
Select Market on the most recent trading day preceding the date this Stock
Appreciation Right is exercised on which sales of the Stock occurred over the
Base Price multiplied by the number of shares with respect to which this Stock
Appreciation Right is being exercised.  Each exercise of this Stock Appreciation
Right shall be a separate and divisible transaction and a completed contract in
and of itself.


5.  TERMINATION.  If the Participant shall no longer be a full-time salaried
employee of the Corporation or a subsidiary, the Participant's employment being
terminated for any reason whatsoever other than death, disability or Retirement,
any unexercised portion of this Stock Appreciation Right shall terminate at the
close of business on the day three (3) months following the date on which the
Participant ceases to be employed by the Corporation or a subsidiary, unless the
Stock Appreciation Right shall have already expired by its terms.  This Stock
Appreciation Right shall be exercisable, if at all, during such three (3) month
period only to the extent exercisable on the date of termination of
employment.  For purposes of this Stock Appreciation Right, a transfer of the
Participant's employment from the Corporation to a subsidiary, or vice versa, or
from one subsidiary to another subsidiary, shall not be deemed a termination of
employment.
 
3

--------------------------------------------------------------------------------


 
6.  EFFECT OF CHANGES IN CAPITAL STRUCTURE.  The existence of this Stock
Appreciation Right shall not affect in any way the right or power of the
Corporation or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Corporation's capital
structure or its business, or any merger or consolidation of the Corporation, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Stock or the rights thereof, or the dissolution or liquidation of
the Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceedings, whether of a similar
character or otherwise.


7.  DILUTION OR OTHER ADJUSTMENTS.  In the event that prior to the payment by
the Corporation of the full award payable under this Stock Appreciation Right
the Corporation shall have effected one or more stock splits, stock dividends,
mergers, reorganizations, consolidations, combinations or exchanges of shares,
recapitalizations or similar capital adjustments, the Board of Directors of the
Corporation shall equitably adjust the Base Price and the number of shares
remaining subject to the Stock Appreciation Right in order to avoid dilution or
enlargement thereof.


8.  COMPLIANCE WITH LAWS.  Notwithstanding any of the provisions hereof, the
Participant agrees for himself/herself and his/her legal representatives,
legatees and distributees that this Stock Appreciation Right shall not be
exercisable and that the Corporation shall not be obligated to make any awards
hereunder, if the exercise of this Stock Appreciation Right or the payment of
such award would constitute a violation by the Participant or the Corporation of
any provision of any law or regulation of any governmental authority.


9.  NOTICES. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed or delivered to the party for whom it
is intended at such address as may from time to time be designated by such party
in a notice mailed or delivered to the other party as provided in this
Agreement; provided that, unless and until some other address be so designated,
all notices or communications to the Corporation shall be mailed to or delivered
to the Chief Financial Officer at the principal office of the Corporation, and
all notices by the Corporation to the Participant may be given to the
Participant personally or by mail, facsimile or electronic mail to the
Participant at the Participant's place of employment with the Corporation or a
subsidiary or at the last designated address for the Participant on the
employment records of the Corporation.
 
4

--------------------------------------------------------------------------------


 
10.  ADMINISTRATION AND INTERPRETATION.  The administration of this Stock
Appreciation Right shall be subject to such rules and regulations as the
Committee deems necessary or advisable for the administration of the Plan.  The
determination or the interpretation and construction of any provision of this
Stock Appreciation Right by the Committee shall be final and conclusive upon all
concerned, unless otherwise determined by the Board of Directors of the
Corporation.  This Stock Appreciation Right shall at all times be interpreted
and applied in a manner consistent with the provisions of the Plan, and in the
event of any inconsistency between the terms of this Stock Appreciation Right
and the terms of the Plan, the terms of the Plan shall control, the terms of the
Plan being incorporated herein by reference.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.



 
KAMAN CORPORATION
         
 
By:
       
Its
                     
, Participant
 

 
5

--------------------------------------------------------------------------------

 